Exhibit 10.2

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, dated as of                     , 2016 (this
“Agreement”), is made by and between Colony Starwood Homes, a Maryland real
estate investment trust (the “Company”), and                             
(“Indemnitee”).

WHEREAS, the Articles of Amendment and Restatement, as amended and supplemented
from time to time, of the Company (the “Charter”) and the Bylaws, as amended and
supplemented from time to time, of the Company (the “Bylaws”) provide for
indemnification by the Company of its trustees and officers as provided therein,
and Indemnitee will serve, has been serving and/or continues to serve as a
trustee and/or officer of the Company partly in reliance on such provision;

WHEREAS, to provide Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement;

WHEREAS, in order to induce Indemnitee to serve or continue to serve as a
trustee and/or officer of the Company and in consideration of Indemnitee’s so
serving, the Company desires to indemnify Indemnitee and to make arrangements
pursuant to which Indemnitee may be advanced or reimbursed expenses incurred by
Indemnitee in certain proceedings described below, according to the terms and
conditions set forth below;

NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:

1. (a) Third-Party Proceedings. The Company shall indemnify Indemnitee to the
maximum extent permitted by Maryland law, except as otherwise provided in
Section 3 of this Agreement, if Indemnitee is or was a party or is threatened to
be made a party to any threatened, pending or completed suit, action, claim,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation, administrative hearing, whether civil, criminal, administrative
or investigative (any such suit, action, proceeding, arbitration or alternative
dispute resolution mechanism, investigation, administrative hearing being
referred to herein as a “Proceeding”) (other than an action by or in the right
of the Company or any Subsidiary (as defined below) of the Company) by reason of
the fact that Indemnitee is or was an officer, trustee, director, employee or
agent of the Company or any subsidiary or affiliated entity (each, a
“Subsidiary”) of the Company, by reason of any action or inaction on the part of
Indemnitee while an officer, trustee, director, employee or agent of the Company
or any Subsidiary of the Company or by reason of the fact that Indemnitee is or
was serving at the request of the Company as an officer, trustee, director,
employee or agent of another Person (as defined in Section 5(d)), against
expenses (including reasonable attorneys’ fees, investigation expenses, expert
witnesses’ and other expenses), judgments, fines and amounts paid in settlement
(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld) actually and reasonably incurred by Indemnitee in
connection with the defense and/or settlement of such Proceeding (collectively,
“Expenses”) if Indemnitee (i) acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and



--------------------------------------------------------------------------------

its shareholders, (ii) did not actually receive an improper personal benefit in
money, property or services and (iii) with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.

(b) Proceedings by or in the Right of the Company or any Subsidiary. The Company
shall indemnify Indemnitee to the maximum extent permitted by Maryland law,
except as otherwise provided in Section 3 of this Agreement, if Indemnitee is or
was a party or is threatened to be made a party to any threatened, pending or
completed Proceeding by or in the right of the Company or any Subsidiary of the
Company by reason of the fact that Indemnitee is or was an officer, trustee,
director, employee or agent of the Company or any Subsidiary of the Company or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as an officer, trustee, director, employee or agent of another Person,
against Expenses in each case to the extent actually and reasonably incurred by
Indemnitee if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its shareholders, provided that no indemnification shall be made in respect
of any Proceeding as to which Indemnitee shall have been adjudged to be liable
to the Company and its shareholders unless and only to the extent that the
Circuit Court of the State of Maryland, or the court in which such Proceeding
shall have been brought or is pending, shall determine that in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for expenses, and then only to the extent that the court shall
determine.

(c) Selection of Counsel. If the Company shall be obligated under Section 1(a)
or (b) hereof to pay Expenses of Indemnitee, the Company shall be entitled to
assume the defense of such Proceeding, with counsel approved by Indemnitee (who
shall not unreasonably withhold such approval), upon the delivery to Indemnitee
of written notice of its election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that, (i) Indemnitee shall have the right to employ his
counsel in any such proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized in writing by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense and shall have notified the Company in writing thereof,
(C) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between Indemnitee and other indemnitees of the Company being
represented by counsel retained by the Company in the same Proceeding and shall
have notified the Company in writing thereof, or (D) the Company shall not, in
fact, have employed counsel to assume the defense of such Proceeding within a
reasonable time frame, then the reasonable fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company.

2. Contribution. If, when Indemnitee has met the applicable standard of conduct,
the indemnification provisions set forth in Section 1 should, under applicable
law, be to any extent unenforceable, then the Company agrees that it shall be
treated as though it is or was a party to the threatened, pending or completed
Proceeding in which Indemnitee is or was involved and that the Company shall
contribute to the amounts paid or payable by Indemnitee as a result of Expenses
in third-party Proceedings in such proportion as is appropriate to reflect the
relative

 

2



--------------------------------------------------------------------------------

fault of the Company on the one hand and Indemnitee on the other in connection
with such action or inaction, or alleged action or inaction, as well as any
other relevant equitable considerations.

For purposes of this Section 2, the relative fault shall be determined by
reference to, among other things, the fault of the Company and all of its
trustees, officers, employees and agents (other than Indemnitee), as a group and
treated as one entity, and such group’s relative intent, knowledge, access to
information and opportunity to have altered or prevented the action or inaction,
or alleged action or inaction, forming the basis for the threatened, pending or
contemplated Proceeding, and Indemnitee’s relative fault in light of such
factors on the other hand.

3. Limitations to Rights of Indemnification and Advancement of Expenses. Except
as otherwise provided in Section 9 of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses (collectively,
“Indemnified Amounts”) under this Agreement:

(a) with respect to any Proceeding initiated, brought or made by or on behalf of
Indemnitee (i) against the Company, unless a Change in Control (as defined in
Section 3(h) of this Agreement) shall have occurred, or (ii) against any Person
other than the Company, unless approved in advance by the Board of Trustees of
the Company (the “Board”);

(b) on account of any Proceeding in which it shall be determined by final
judgment by a court having jurisdiction in the matter that Indemnitee
intentionally caused or intentionally contributed to the injury complained of,
with the knowledge that such injury would occur;

(c) on account of Indemnitee’s conduct which shall be determined by final
judgment by a court having jurisdiction in the matter that Indemnitee was
knowingly fraudulent, deliberately dishonest or engaged in willful misconduct or
that Indemnitee received an improper personal benefit in money, property or
services;

(d) for any Indemnified Amounts incurred by Indemnitee with respect to any
Proceeding instituted by Indemnitee to enforce or interpret this Agreement, to
the extent that a court of competent jurisdiction determines that any of the
material assertions made by Indemnitee in such Proceeding was not made in good
faith or was frivolous;

(e) for any Indemnified Amounts which have been paid to Indemnitee by an
insurance carrier under a policy of officers’ and trustees’ liability insurance
maintained by the Company;

(f) if the Company has a class of equity securities registered pursuant to
Section 12 of the Exchange Act (as hereinafter defined), for any Indemnified
Amounts or the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16 (b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any similar successor
statute; or

 

3



--------------------------------------------------------------------------------

(g) if it shall be determined by final judgment by a court having jurisdiction
in the matter that such indemnification is not lawful.

(h) “Change in Control” means the occurrence of any of the following events:

(i) the Company is merged, consolidated or reorganized into or with another
corporation or other entity and, as a result of such merger, consolidation or
reorganization, less than a majority of the combined voting power of the
then-outstanding securities of such corporation or entity immediately after such
transaction are held in the aggregate by the holders of voting stock immediately
prior to such transaction;

(ii) the Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other entity in which, after giving effect to
such sale or transfer, the holders of voting stock of the Company immediately
prior to such sale or transfer hold in the aggregate less than a majority of the
combined voting power of the then-outstanding securities of such other
corporation;

(iii) if the Company has a class of equity securities registered pursuant to
Section 12 of the Exchange Act, there is a report filed on Schedule 13D or
Schedule TO (or any successor schedule, form or report or item therein), each as
promulgated pursuant to the Exchange Act, disclosing that any person or entity,
other than any shareholder of the Company (and its affiliates) owning 10% or
more of the Company’s voting stock on the date hereof has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing 50% or more of the combined voting power of the Company’s voting
stock; or

(iv) if, during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof; provided, however, that for purposes of
this clause (iv) each trustee of the Company who is first elected, or first
nominated for election by the Company’s shareholders, by a vote of at least a
majority of the trustees of the Company (or a committee of the Board) then still
in office who were trustees of the Company at the beginning of any such period
shall be deemed to have been a trustee of the Company at the beginning of such
period.

Notwithstanding the provisions of clause (iii) above, unless otherwise
determined in the specific case by majority vote of the Board, a “Change in
Control” shall not be deemed to have occurred solely because the Company, any
Subsidiary or any employee stock ownership plan or other employee benefit plan
of the Company or any Subsidiary either files or becomes obligated to file a
report or a proxy statement under or in response to Schedule 13D, Schedule TO or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing beneficial ownership by it of shares of voting stock
of the Company, whether in excess of 50% or otherwise.

(i) “Affiliate” means (i) any person directly or indirectly controlling,
controlled by or under common control with any such other person, (ii) any
officer or general partner of such other person, and (iii) any legal entity for
which such person acts an executive officer or general partner.

 

4



--------------------------------------------------------------------------------

4. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Secretary of the Company a written request for payment of the appropriate
Indemnified Amounts, including with such request such documentation and
information as is reasonably available to Indemnitee and reasonably necessary to
determine whether and to what extent Indemnitee is entitled to such Indemnified
Amounts. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

(b) The Company shall pay Indemnitee the appropriate Indemnified Amounts unless
it is established that Indemnitee has not met any applicable standard of conduct
set forth in the Charter, the Bylaws or Maryland law or is not otherwise
entitled to receive the Indemnified Amounts under this Agreement. For purposes
of determining whether Indemnitee is entitled to Indemnified Amounts, in order
to deny indemnification to Indemnitee the Company has the burden of proof in
establishing that Indemnitee did not meet the applicable standard of conduct. In
this regard, a termination of any Proceeding by judgment, order or settlement
does not create a presumption that Indemnitee did not meet the requisite
standard of conduct; provided, however, that the termination of any criminal
proceeding by conviction, or a pleading of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that Indemnitee did not meet the applicable standard of conduct.

(c) Any determination that Indemnitee has not met the applicable standard of
conduct required to qualify for indemnification or is not otherwise entitled to
receive the Indemnified Amounts under this Agreement shall be made either (i) by
the Board by a majority vote of a quorum consisting of trustees who were not
parties of such Proceeding or (ii) by Independent Counsel (as defined below);
provided that the manner in which (and, if applicable, the Independent Counsel
by which) the right to indemnification is to be determined shall be approved in
advance in writing by both the highest ranking executive officer of the Company
who is not party to such action (sometimes hereinafter referred to as the
“Senior Officer”) and by Indemnitee. In the event that such parties are unable
to agree on the manner in which any such determination is to be made, such
determination shall be made by Independent Counsel retained by the Company for
such purpose, provided that such counsel is approved in advance in writing by
both the Senior Officer and Indemnitee. The reasonable fees and expenses of such
Independent Counsel in connection with making said determination contemplated
hereunder shall be paid by the Company, and, if requested by such counsel, the
Company shall give such counsel an appropriate written agreement with respect to
the payment of their reasonable fees and expenses and such other matters as may
be reasonably requested by such counsel. Indemnitee may make a written objection
to the identity of the Independent Counsel so selected by the Company. Such
objection may be asserted only on the ground that the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit. Either the Company or
Indemnitee may petition a court in the State of Maryland for resolution of any
such objection which shall have been made.

 

5



--------------------------------------------------------------------------------

The party with respect to whom an objection is favorably resolved shall be paid
all reasonable fees and expenses incident to the procedures of this
Section 4(c). Upon the due commencement of any judicial proceeding pursuant to
Section 11 of this Agreement, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(d) The Company will use its commercially reasonable efforts to conclude as soon
as practicable any required determination pursuant to subsection (c) above and
promptly will advise Indemnitee in writing with respect to any determination
that Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been denied.
Indemnitee shall cooperate with the Person or Persons making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such Person or Persons upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Payment of any applicable Indemnified Amounts will be made to
Indemnitee within ten (10) days after any determination of Indemnitee’s
entitlement to such payment.

(e) Notwithstanding the foregoing, Indemnitee may, at any time after sixty
(60) days after a claim for Indemnified Amounts has been filed with the Company
(or upon receipt of written notice that a claim for Indemnified Amounts has been
rejected, if earlier) and before three (3) years after a claim for Indemnified
Amounts has been filed, petition a court of competent jurisdiction within the
State of Maryland to determine whether Indemnitee is entitled to indemnification
under the provisions of this Agreement, and such court shall thereupon have the
exclusive authority to make such determination unless and until such court
dismisses or otherwise terminates such action without having made such
determination. The court shall, as petitioned, make an independent determination
of whether Indemnitee is entitled to indemnification as provided under this
Agreement, irrespective of any prior determination made by the Board or
Independent Counsel. If the court shall determine that Indemnitee is entitled to
indemnification as to any claim, issue or matter involved in the Proceeding with
respect to which there has been no prior determination pursuant to this
Agreement or with respect to which there has been a prior determination that
Indemnitee was not entitled to indemnification hereunder, the Company shall pay
Expenses actually and reasonably incurred by Indemnitee in connection with such
judicial determination.

(f) “Independent Counsel” means a law firm or a member of a law firm that
neither at the time in question, nor in the five (5) years immediately preceding
such time has been retained to represent (i) the Company or Indemnitee in any
matter material to either such party or (ii) any other party to the Proceeding
giving rise to a claim for indemnification under this Agreement. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any Person who,
under the applicable standards of professional conduct then prevailing under the
laws of the State of Maryland, would be precluded from representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

 

6



--------------------------------------------------------------------------------

5. Presumptions and Effect of Certain Proceedings.

(a) In making a determination, with respect to entitlement to indemnification
hereunder, the Person or Persons making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 4 of this
Agreement, and the Company shall bear the burden of proof to rebut that
presumption in connection with the making by any Person or Persons of any
determination contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company and its shareholders or, with respect to any criminal
action or proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.

(c) Indemnitee’s conduct with respect to an employee benefit plan for a purpose
he reasonably believed to be in the interests of the participants in and
beneficiaries of the plan shall be deemed to be conduct that Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its shareholders.

(d) For purposes of any determination hereunder, Indemnitee shall be deemed to
have acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company and its shareholders or, with
respect to any criminal action or proceeding, to have had no reasonable cause to
believe his conduct was unlawful, if his action was based on (i) the records or
books of account of the Company or another Person, including financial
statements, (ii) information supplied to him by the officers of the Company or
another Person in the course of their duties, (iii) the advice of legal counsel
for the Company or another Person, or (iv) information or records given or
reports made to the Company or another Person by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Company or another Person. The term “Person” as used in this Agreement shall
mean any other individual or corporation or any partnership, joint venture,
trust, employee benefit plan or other entity or enterprise.

6. Success on Merits or Otherwise. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or in defense of any claim, issue or
matter therein, he shall be indemnified against Expenses actually and reasonably
incurred by him in connection with the investigation, defense, settlement or
appeal thereof. For purposes of this Section 6, the term “successful on the
merits or otherwise” shall include, but not be limited to, (i) any termination,
withdrawal or dismissal (with or without prejudice) of any Proceeding (or any
claim, issue or matter therein) against Indemnitee without any express finding
of liability or guilt against him, (ii) the expiration of 180 days after the
making of any claim or threat of a Proceeding without the institution of the
same and without any promise of payment or payment made to induce a settlement
or (iii) the settlement of any Proceeding (or any claim, issue or matter
therein) pursuant to which Indemnitee pays less than Ten Thousand Dollars
($10,000.00).

 

7



--------------------------------------------------------------------------------

7. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses of Indemnitee in connection with any Proceeding, but not, however, for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.

8. Costs. The Company shall also be solely responsible for paying (i) all
reasonable expenses incurred by Indemnitee to enforce this Agreement, including,
but not limited to, the costs incurred by Indemnitee to obtain court-ordered
indemnification pursuant to Section 11, regardless of the outcome of any such
application or proceeding, and (ii) all costs of defending any Proceedings
challenging payments to Indemnitee under this Agreement.

9. Advance of Expenses.

(a) Indemnitee hereby is granted the right to receive in advance of a final,
nonappealable judgment or other final adjudication of a Proceeding (a “Final
Determination”) the amount of any Expenses incurred by Indemnitee in connection
with any Proceeding (such amounts so expended or incurred being referred to as
“Advanced Amounts”).

(b) In making any written request for Advanced Amounts, Indemnitee shall submit
to the Company a schedule setting forth in reasonable detail the dollar amount
of Expenses expended or incurred and expected to be expended. Each such listing
shall be supported by the bill, agreement or other documentation relating
thereto, each of which shall be appended to the schedule as an exhibit. In
addition, before Indemnitee may receive Advanced Amounts from the Company,
Indemnitee shall provide to the Company (i) a written affirmation of
Indemnitee’s good faith belief that the applicable standard of conduct set forth
in the Charter, the MGCL and the Bylaws required for indemnification by the
Company has been satisfied by Indemnitee, and (ii) a written undertaking by or
on behalf of Indemnitee to repay the Advanced Amounts if it shall ultimately be
determined that Indemnitee has not satisfied any applicable standard of conduct
or is not otherwise entitled to receive indemnification under this Agreement.
The written undertaking required from Indemnitee shall be an unlimited general
obligation of Indemnitee but need not be secured. The Company shall pay to
Indemnitee all Advanced Amounts within twenty (20) days after receipt by the
Company of all information and documentation required to be provided by
Indemnitee pursuant to this subsection.

10. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of any
event or occurrence related to the fact that Indemnitee is or was an officer,
trustee, director, employee or agent of the Company or any Subsidiary of the
Company, or is or was serving at the request of the Company as an officer,
trustee, director, employee or agent of another Person, a witness in any
Proceeding, whether instituted by the Company or any other party, and to which
Indemnitee is not a party, he shall be indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.

 

8



--------------------------------------------------------------------------------

11. Enforcement.

(a) If a claim for indemnification or advancement of Expenses made to the
Company pursuant to Section 4 or 9 is not timely paid in full to Indemnitee by
the Company as required by Section 4 or 9, respectively, Indemnitee shall be
entitled to seek judicial enforcement of the Company’s obligations to make such
payment in an appropriate court of the State of Maryland. In the event that a
determination is made that Indemnitee is not entitled to indemnification or
advancement of Expenses hereunder, (i) Indemnitee may seek a de novo
adjudication of Indemnitee’s entitlement to such indemnification or advancement
by an appropriate court of the State of Maryland; (ii) any such judicial
proceeding shall not in any way be prejudiced by, and Indemnitee shall not be
prejudiced in any way by, such adverse determination; and (iii) in any such
judicial proceeding the Company shall have the burden of proving that Indemnitee
is not entitled to indemnification or advancement of Expenses under this
Agreement. Indemnitee shall commence a proceeding seeking an adjudication of
Indemnitee’s right to indemnification or advancement of Expenses pursuant to the
preceding sentence within six (6) months following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 11(a).

(b) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to the provisions of Section 11(a) that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

(c) In any action brought under this Section 11, it shall be a defense to a
claim for indemnification (other than an action brought to enforce a claim for
advancement of expenses) that Indemnitee has not met the standards of conduct
which make it permissible under the Charter, the MGCL and the Bylaws for the
Company to indemnify Indemnitee for the amount claimed. The burden of proving
such defense shall be on the Company.

12. Liability Insurance and Funding. To the extent the Company maintains an
insurance policy or policies providing trustees’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
trustee or officer of the Company. If, at the time of the receipt of a notice of
a claim pursuant to Section 4 hereof, the Company has trustees’ and officers’
liability insurance in effect, the Company shall give prompt notice of the
commencement of any Proceeding to the insurers in accordance with the procedures
set forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies. The Company shall have no obligation to obtain
or maintain such insurance.

13. Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Company shall require as a condition thereto, (a) if it shall not be the
surviving, resulting or acquiring corporation therein, the surviving, resulting
or acquiring corporation to agree to indemnify Indemnitee to the full extent
provided herein, and (b) whether or not the Company is the surviving, resulting
or

 

9



--------------------------------------------------------------------------------

acquiring corporation therein, Indemnitee shall also stand in the same position
under this Agreement with respect to the surviving, resulting or acquiring
corporation as Indemnitee would have with respect to the Company if the
Company’s separate existence had continued; provided, however, that in the event
the surviving entity in any such merger or consolidation shall be formed in a
state other than the State of Maryland under the MGCL or in Maryland under
another statute and the laws of such other state or such statute provide greater
rights of indemnification and advancement of Expenses than are provided under
the MGCL or the law of Maryland, the Indemnitee shall have such rights to the
extent they are greater as provided pursuant to the laws of such other state or
such other statute.

14. Nondisclosure of Payments. Except as expressly required by federal
securities laws or other applicable laws or regulations or by judicial process,
Indemnitee shall not disclose any payments made under this Agreement, whether
indemnification or advancement of Expenses, unless prior written approval of the
Company is obtained.

15. Nonexclusivity and Severability; Subrogation.

(a) The right to indemnification and advancement of Expenses provided by this
Agreement shall not be exclusive of any other rights to which Indemnitee may be
entitled under the Charter, the Bylaws, the MGCL, Maryland law or any other
statute, insurance policy, agreement, vote of shareholders of the Company or of
the Board (or otherwise), both as to actions in his official capacity and as to
actions in another capacity while holding such office, and shall continue after
Indemnitee has ceased to be a trustee or officer of the Company and shall inure
to the benefit of his heirs, executors and administrators; provided, however,
that to the extent Indemnitee otherwise would have any greater right to
indemnification and/or advancement of Expenses under any provision of the
Charter, the Bylaws or any provision of the MGCL or Maryland law, Indemnitee
shall be deemed to have such greater right pursuant to this Agreement; and,
provided, further, that to the extent that any change is made to the MGCL or
Maryland law (whether by legislative action or judicial decision), the Charter
and/or the Bylaws that permits any greater right to indemnification and/or
advancement of Expenses than that provided under this Agreement as of the date
hereof, Indemnitee shall be deemed to have such greater right pursuant to this
Agreement. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such amendment, alteration or repeal.

(b) If any provision or provisions of this Agreement are held to be invalid,
illegal or unenforceable for any reason whatsoever: (i) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, all portions of any provisions of this Agreement containing
any such provision held to be invalid, illegal or unenforceable that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any provisions of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

10



--------------------------------------------------------------------------------

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

16. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressed, on the date of such receipt,
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked, or (iii) if delivered by
e-mail message, on the date such message was sent. Addresses for notice to
either party are as shown on the signature page of this Agreement or as
subsequently modified by written notice.

17. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances federal law or public policy may override applicable state law
and prohibit the Company from indemnifying Indemnitee under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission has taken the position that indemnification
is not permissible for liabilities arising under certain federal securities laws
and federal legislation prohibits indemnification for certain ERISA violations.
Indemnitee understands and acknowledges that the Company shall not be required
to provide indemnification or advance Expenses in violation of any law or public
policy.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without giving effect to
principles of conflict of laws.

19. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Maryland for all
purposes in connection with any action, suit or proceeding which arises out of
or relates to this Agreement.

20. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforcement is sought needs to
be produced to evidence the existence of this Agreement.

21. Modification; Survival. This Agreement may be modified only by an instrument
in writing signed by both parties hereto. The provisions of this Agreement shall
survive the death, disability or incapacity of Indemnitee or the termination of
Indemnitee’s service as a tustee or officer of the Company and shall inure to
the benefit of Indemnitee’s heirs, executors and administrators.

22. Waiver. Failure to insist upon strict compliance with any of the terms or
provisions hereof shall not be deemed a waiver of such term or provision, nor
shall any waiver or relinquishment of any right or remedy hereunder at any one
or more times be deemed a waiver of

 

11



--------------------------------------------------------------------------------

such right or remedy at any other time or times. Such waiver of any term or
condition of this Agreement shall not affect any other term or condition of this
Agreement which shall remain in full force and effect.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

INDEMNITEE:

 

Address:

 

 

 

 

COLONY STARWOOD HOMES By:  

 

  Name:   Title:

 

13